DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title now more clearly recites the claimed inventive concept found in the independent claims, the amendment is entered and the previous objection removed. 

Response to Amendment
Acknowledgement is made of the after-final amendment filed on 12/15/2021 in which claims 1, 5, 7, 8, 12, 14, 15, 19, and 20 were amended and claims 5, 12, and 19 canceled. Therefore claims 1-4, 7-11, 14-18, and 20 are pending for examination below. 

Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 20 are allowed since independent claims 1, 8, and 15 have been amended to include the previously indicated allowable subject matter as detailed in the previous action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859